TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 6, 2020



                                     NO. 03-19-00835-CR


                                      Ex parte Bo Dresner




         APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the order denying habeas corpus relief entered by the trial court.

Appellant has filed a motion to dismiss the appeal. Therefore, the Court grants the motion,

allows appellant to withdraw his notice of appeal, and dismisses the appeal. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.